PER CURIAM.
Appellant Allan G. Edwards, Jr. appeals from the dismissal of his complaint filed against Caterpillar Corporation, the Chairman and C.E.O. of Caterpillar, Caterpillar Financial Services Corporation, and three employees of Caterpillar Financial Services. After carefully reviewing the record and the briefs of the parties, we affirm the judgment of the district court for essentially the reasons stated in its Memorandum and Order, dated November 28, 2000. We add only that there is clearly no specific personal jurisdiction over any of the appellees—the events in question in the appellant’s suit all occurred at distant locations—and that the record contains no facts upon which a claim of general personal jurisdiction might be premised.
Affirmed. See Local Rule 27(c).